UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1210


JOSEPH GILREATH,

                Plaintiff - Appellant,

          v.

CUMBERLAND COUNTY BOARD OF EDUCATION,

                Defendant - Appellee,

          and

THOMAS HATCH; MICHAEL BAIN,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cv-00627-BR)


Submitted:   November 30, 2015              Decided:   January 5, 2016


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Gilreath, Appellant Pro Se.   Daniel William Clark, Adam
S. Mitchell, THARRINGTON SMITH LLP, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph       Gilreath      filed     a   disability     discrimination     action

against       his    employer,       Cumberland       County    Board    of    Education

(“CCBE”),         pursuant     to    the     Americans    with    Disabilities        Act,

raising a failure to accommodate claim and a retaliation claim.

He appeals the district court’s order granting CCBE’s motion for

a directed verdict on his failure to accommodate claim, the jury

verdict      in     favor    of    CCBE    on   his   retaliation     claim,    and    the

district court’s order denying his various posttrial motions.

We     have       reviewed        the      proceedings     below,       including      the

transcripts of the trial and the district court’s orders, and

find    no    reversible          error.        Accordingly,     we   affirm    for    the

reasons stated by the district court.                        Gilreath v. Cumberland

Cty. Bd. of Educ., No. 5:11-cv-00627-BR (E.D.N.C. Nov. 5, 2014;

Nov. 7, 2014; Jan. 27, 2015).                   We further deny Gilreath’s motion

for the appointment of counsel.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                AFFIRMED




                                                2